Title: To George Washington from Edmund Randolph, 19 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 19. 1794.
          
          E. Randolph has the honor of informing the President, that in a conversation last
            evening with Mr Madison, he was of opinion, that, altho’ the President had a legal right
            to dispose of the shares in the two companies, as he pleased; still it might be an
            unpleasant thing to Virginia to have them given to a continental,
            instead of a state object. Considering, that Virginia would have
            a participation in the fruit of an university, placed in the fœderal
            city, E.R. should not have concluded, as Mr Madison has, from the mere words of the law,
            that Virginia would Object: but he, (Mr M.) being present at the passage of the law, may
            probably be a better judge of the prevailing sense of the time.
        